DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 10, 11, and 19 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Chaum et al. (US 20100149073 A1). 
Regarding claims 1, 10, 19, Chaum discloses eyewear (Figs. 304-306), having non-transitory computer-readable medium storing program code which, when executed, is operative to cause a processor of eyewear (Fig. 312, [0286, 0349, 0350-0356, 1281, and 1299]), comprising: 
a frame (30510 and 30512 of fig. 305A, [1281]); 
a sensor coupled to the frame configured to sense distortion of the frame ([1305 and 1317]) and generate a sensor signal (30516 and 30540 of fig. 305A, [1281] the electrical/optical components 30540 may be sensors that obtain input from the user. For example, they may be touch sensors that send a signal to a computer processor or other device on the eyeglass device 30510 each time the user touches one of the sensors, or they can be pressure sensitive sensors, static electricity sensors, strain gages, or many other types of sensors or components, 31204 of fig. 312 generates the sensor signal); 
a camera coupled to the frame and configured to capture a camera image having pixels (30436 of fig. 304, [1281] tactile contact along the sensors 30540 in a counter-clockwise direction around one of the optic frames 30516 can indicate to the computer processor to provide a particular response, such as to have a camera (for example, component 30436 in FIG. 304) zoom in or focus, and tactile contact in the clockwise direction can indicate to the computer processor to provide a different response, such as to zoom out or refocus. The user may touch a sensor 30540 on the bridge 30520 to turn the camera on or off. These are just a few examples of the interaction between the user and the electrical/optical components through the touch sensors); 
a display supported by the frame and configured to display a display image having pixels (30656 of fig. 308B, [1286]); and 
an electronic processor (31201 of fig. 312 of fig. 1) configured to: 
receive the sensor signal (31204 of fig. 312 of fig. 1); 
calibrate the camera image as a function of the sensor signal (31201 and 31203 of fig. 312); and 
display the display image (31203 of fig. 312, projecting to the display, 30518 and 30556 of fig. 305B).
Regarding claims 2 and 11, Chaum teaches the eyewear of claim 1, wherein the electronic processor is configured to calibrate the display image (31201 of fig. 312, [0286-0287, 0305, 0353-0356]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-9, 12-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chaum et al. (US 20100149073 A1) in view of Bell et al. (US 20170171538 A1).
Regarding claims 3 and 12, Chaum teaches the eyewear of claim 1, Chaum does not teach wherein the processor is configured to convert the sensor signal to a boresight shift. 
Bell teaches wherein the processor is configured to convert the sensor signal to a boresight shift (fig. 13). 
	Taking the teachings of Chaum and Bell together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the boresight shift of Bell into the eyewear of Chaum to reduce or remove side bands which may appear dimmer.
Regarding claims 4 and 13, Chaum modified by Bell teaches the eyewear of claim 3, Bell further teaches wherein the processor is configured to the shift pixels of the camera image as a function of the boresight shift (408 and 410 of fig. 13). 
Regarding claims 5 and 14, Chaum modified by Bell teaches the eyewear of claim 3, Bell further teaches wherein the processor is configured to create a depth map ([0052-0053] different depths) as a function of the boresight shift (fig. 13).
Regarding claims 6 and 15, Chaum modified by Bell teaches the eyewear of claim 5, Bell further teaches wherein the processor is configured to perform depth from stereo (DFS) ([0069])
Regarding claims 7 and 16, Chaum modified by Bell teaches the eyewear of claim 3, Bell further teaches wherein the processor is configured to shift the pixels of the display image as a function of the boresight shift (fig. 13). 
Regarding claims 8 and 17, Chaum modified by Bell teaches the eyewear of claim 7, Bell further teaches wherein the processor is configured to render the display image ([0096]) as a function of the boresight shift (fig. 13). 
Regarding claims 9 and 18, Chaum modified by Bell teaches the eyewear of claim 8, Chaum further teaches wherein the processor is configured to perform visual-inertial odometry (VIO) ([0863] inertial sensors, [0939 and 1306]).
Regarding claim 20, see analysis in claims 3 and 4.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Henry et al. (US 9648313 B1) discloses an aviation display system includes an input source configured to provide a left eye input channel including a first band and an input source configured to provide a right eye input channel having a second band different from the first band.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340. The examiner can normally be reached Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425

/TUNG T VO/Primary Examiner, Art Unit 2425